Order entered September 14, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00925-CV

   HMS HOLDINGS CORP., HEALTH MANAGEMENT SYSTEMS, INC., AND HMS
                  BUSINESS SERVICES, INC., Appellants

                                              V.

   PUBLIC CONSULTING GROUP, INC., JAMES GAMBINO, AND JASON RAMOS,
                              Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-09047

                                          ORDER
        We GRANT appellants’ unopposed motion for leave to file redacted brief pursuant to the

agreed confidentiality and protective order signed by the trial court October 17, 2014 and

ORDER the redacted brief tendered to the Clerk of the Court September 11, 2015 filed as of the

date of this order.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE